The deputy commissioner .was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of one and five-sevenths (1 5/7) weeks, all of which has already been paid, and compensation for permanent disability for a period of four and one-half (4%) weeks based upon three (3%) per cent, of the left hand, the compensation rate being seventeen ($17) dollars.
It is therefore, on this 27th day of September, 1926, ordered that judgment be entered in favor of the petitioner for one and five-sevenths (1 5/7) weeks’ temporary compensation, which has already been paid, and four and one-half (41/2) weeks’ permanent compensation, to be paid immediately by the respondent at the rate of seventeen ($17) dollars per week.
Harry J. Coas,

Deputy Commissioner.